Citation Nr: 1532811	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-20 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1959 to February 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant testified in support of this claim during a hearing held at the RO before the undersigned Veterans Law Judge in June 2015.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran died from the immediate cause of cardiac arrhythmia, due to coronary artery disease.

2. At the time of his death, the Veteran was in receipt of service connection for degenerative disc disease of the lumbosacral spine, right knee replacement, left knee chondromalacia and left knee debridement.

3. Affording Appellant the benefit of the doubt, the Veteran's service-connected disabilities were the underlying cause of the Veteran's death and his service-connected disabilities were etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for cause of death have been met or approximated. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2014), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2014). Because the claim is being granted, any error related to the VCAA with respect to this claim is harmless. See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009). 

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death. 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312. For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but it must be shown that there was a causal connection. Id.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102.

At the time of the Veteran's death in May 2007, service connection was in effect for degenerative disc disease of the lumbosacral spine, right knee replacement, left knee chondromalacia and left knee debridement.  

The Veteran's death certificate lists cardiac arrhythmia as the immediate cause of death and coronary artery disease as an underlying cause of death. 

The Appellant credibly testified that she spoke with the Veteran's cardiologist who told her that it was a possibility that the Veteran's pain contributed to his cardiac arrest. Additionally, as a nurse, the Appellant testified that she believes that the Veteran's pain from his service-connected disabilities contributed to his cardiac arrest.

Affording the Appellant the benefit of the doubt, the claim is granted. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


